In a proceeding pursuant to section 110-a of the Civil Practice Act, to remove to the Supreme Court an action by petitioner now pending in the Civil Court of the City of New York, to recover damages for personal injuries sustained by her as a result of a fall when she slipped on an oil or grease slick, the defendant in said action appeals from an order of the Supreme Court, Kings County, dated April 26, 1961, which granted petitioner’s application for such removal and for leave to serve an amended complaint increasing the ad damnum clause to $200,000. Order affirmed, without costs. No opinion. Kleinfeld, Acting P, J., Brennan, Hill, Rabin and Hopkins, JJ., concur.